547 P.2d 688 (1976)
CITY OF LAS VEGAS, Nevada, a Municipal Corporation, Appellant,
v.
Aden I. CARVER, Respondent.
No. 8061.
Supreme Court of Nevada.
March 31, 1976.
Carl E. Lovell, Jr., City Atty., and John J. Graves, Jr., Deputy City Atty., Las Vegas, for appellant.
Boyd & Freedman, Las Vegas, for respondent.

OPINION
PER CURIAM:
Aden I. Carver was convicted of a misdemeanor in a Las Vegas Municipal Court. A timely appeal to a District Court resulted in the conviction being reversed and the misdemeanor complaint being dismissed. The City of Las Vegas then caused this appeal to be lodged.
We do not reach the merit, if any, of the appeal. We have no jurisdiction for appellate review of a district court judgment, which has been entered on an appeal from a municipal court. Nev.Const. art. VI, § 6. See City of Reno v. Dixon, 42 Nev. 67, 172 P. 367 (1918), and cases cited therein. Appellant's remedy, if any, would have been to timely petition for certiorari, under NRS 34.020(3). City of Reno v. District Court, 83 Nev. 201, 427 P.2d 4 (1967). Accordingly, we
ORDER this appeal dismissed.